Case 5:18-cv-00555-XR Document 256-15 Filed 08/21/20 Page 1 of 11




                 Ex. M
  Case 5:18-cv-00555-XR Document 256-15 Filed 08/21/20 Page 2 of 11

CANDACE M. MARLOWE                                           June 18, 2020
JOE HOLCOMBE vs UNITED STATES OF AMERICA                                 1




 · · · · · · · UNITED STATES DISTRICT COURT
 · · · · · · FOR THE WESTERN DISTRICT OF TEXAS

 JOE HOLCOMBE, ET AL.,· · · §
 · · · · · Plaintiffs· · · ·§
 · · · · · · · · · · · · · ·§
 v.· · · · · · · · · · · · ·§· Civil No. 5:18-cv-555-XR
 · · · · · · · · · · · · · ·§
 UNITED STATES OF AMERICA, §
 · · · · · Defendant· · · · §

 · · · · ·***************************************

 · · · · · · ·VIDEOTAPED ORAL DEPOSITION OF

 · · · · · · · · CANDACE McKENZIE MARLOWE

 · · · · · · · · · · · JUNE 18, 2020

 · · · · ·***************************************

 · · ·VIDEOTAPED ORAL DEPOSITION OF CANDACE McKENZIE
 MARLOWE, produced as a witness at the instance of the
 Defendant, and duly sworn, was taken in the above-styled
 and numbered cause on the 18th of June, 2020, from
 10:05 a.m. to 2:52 p.m., before Glenda I. Green,
 Certified Shorthand Reporter in and for the State of
 Texas, reported by Computerized Stenotype Machine,
 Computer-Assisted Transcription, with myself, the
 witness, the videographer, and the witness's attorney
 located at the offices of Ken Owen & Associates,
 801 West Avenue, Suite 100, Austin, Texas, and all other
 counsel present via Zoom, pursuant to Notice; Subpoena;
 the Federal Rules of Civil Procedure; the First
 Emergency Order regarding the COVID-19 State of
 Disaster; and any further stated provisions on the
 record.· Counsel also agreed off the record that the
 Federal Rule 30(b)(5) statement being read into the
 record by the court reporter could be waived.




                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com
     Case 5:18-cv-00555-XR Document 256-15 Filed 08/21/20 Page 3 of 11

  CANDACE M. MARLOWE                                            June 18, 2020
  JOE HOLCOMBE vs UNITED STATES OF AMERICA                                 77

·1 him, did he ever express passive suicidal ideation?                               12:16
·2· · · A.· ·I don't recall.                                                         12:16
·3· · · Q.· ·And do you recall if his suicidality behaviors                          12:16
·4 ever increased to include intent and/or plan?                                     12:16
·5· · · A.· ·No.                                                                     12:17
·6· · · Q.· ·So, no -- no, they did not?                                             12:17
·7· · · A.· ·No, they did not.· They did not increase that                           12:17
·8 I was aware of.                                                                   12:17
·9· · · Q.· ·Thank you.                                                              12:17
10· · · · · · · · So is it fair that at the time of this                             12:17
11 appointment, you had no reason to believe he was going                            12:17
12 to hurt himself?                                                                  12:17
13· · · A.· ·Correct.                                                                12:17
14· · · Q.· ·And at this appointment did you have any                                12:17
15 reason to believe that he would hurt anyone else?                                 12:17
16· · · A.· ·No.                                                                     12:17
17· · · Q.· ·At any time during the course of your                                   12:17
18 treatment with Mr. Kelley, did you have reason to                                 12:17
19 believe that he would hurt someone else?                                          12:17
20· · · A.· ·No.                                                                     12:17
21· · · Q.· ·Was Mr. Kelley someone you considered in any                            12:17
22 regard a risk for violence during your treatment of him?                          12:17
23· · · A.· ·No.                                                                     12:17
24· · · Q.· ·Given the potential of certain persons with                             12:18
25 mental health issues to harm themselves or others, umm,                           12:18


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 256-15 Filed 08/21/20 Page 4 of 11

  CANDACE M. MARLOWE                                            June 18, 2020
  JOE HOLCOMBE vs UNITED STATES OF AMERICA                                 78

·1 do you routinely ask clients if they have weapons or                              12:18
·2 firearms in the home?                                                             12:18
·3· · · A.· ·No.                                                                     12:18
·4· · · Q.· ·Is that something you ever ask of clients?                              12:18
·5· · · A.· ·If they have expressed that they have intent                            12:18
·6 or a plan, then that's the next question, but not                                 12:18
·7 otherwise.                                                                        12:18
·8· · · Q.· ·And with Mr. Kelley, did you ever ask him if                            12:18
·9 he had firearms in the home?                                                      12:18
10· · · A.· ·No.                                                                     12:18
11· · · Q.· ·Did you ever ask him if he had access to                                12:18
12 firearms?                                                                         12:18
13· · · A.· ·I didn't have to because in the first session,                          12:18
14 he mentioned he liked hunting hogs and deer, so I                                 12:18
15 assumed he had hunting stuff for that.                                            12:18
16· · · Q.· ·[Laughed].· That's a fair point.· I guess...                            12:19
17· · · · · · · · So when he was referring to hunting hogs                           12:19
18 and deer, umm, I guess he wasn't hunting with a bow and                           12:19
19 arrow; is that right?                                                             12:19
20· · · A.· ·Correct.· I guess I just assumed it was a gun.                          12:19
21 I don't know anything about hunting.                                              12:19
22· · · Q.· ·When he described the hunting, did he describe                          12:19
23 any specifics of -- of the firearms, what type or whose                           12:19
24 they were, any of those details?                                                  12:19
25· · · A.· ·No.                                                                     12:19


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 256-15 Filed 08/21/20 Page 5 of 11

  CANDACE M. MARLOWE                                            June 18, 2020
  JOE HOLCOMBE vs UNITED STATES OF AMERICA                                128

·1 your treatment with him?                                                          01:56
·2· · · A.· ·Yes.                                                                    01:56
·3· · · Q.· ·And in looking back on your treatment today,                            01:56
·4 is there anything you felt like you could have done any                           01:56
·5 differently or would have done differently with his                               01:56
·6 treatment?                                                                        01:56
·7· · · A.· ·No.                                                                     01:56
·8· · · Q.· ·All right.· Well, let's turn to the -- the                              01:56
·9 9/1/17 note.· So this is Marlowe 34 in my copy.                                   01:56
10· · · A.· ·Okay.                                                                   01:56
11· · · Q.· ·So this looks to be about a year after the                              01:56
12 last time you saw him.· Umm.· Do you recall the                                   01:56
13 circumstances and him reinitiating -- reinitiating                                01:57
14 treatment?                                                                        01:57
15· · · A.· ·No, I don't recall.                                                     01:57
16· · · Q.· ·Is something like this, where a client doesn't                          01:57
17 come in for a year and then comes back, is something                              01:57
18 like that unusual?                                                                01:57
19· · · A.· ·No.                                                                     01:57
20· · · Q.· ·In the period between 2016 and when he came                             01:57
21 back in 2017, had -- prior to him rescheduling, had you                           01:57
22 had any contact with him?                                                         01:57
23· · · A.· ·No.                                                                     01:57
24· · · Q.· ·And during that period of time, after he last                           01:57
25 saw you in 2016 and then in 2017, do you know if he                               01:57


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 256-15 Filed 08/21/20 Page 6 of 11

  CANDACE M. MARLOWE                                            June 18, 2020
  JOE HOLCOMBE vs UNITED STATES OF AMERICA                                129

·1 sought, you know, psychotherapy elsewhere?                                        01:57
·2· · · A.· ·No, I don't know.                                                       01:57
·3· · · Q.· ·And when you saw him in September 2017, did he                          01:58
·4 seem different to you than he had been about a year                               01:58
·5 prior?                                                                            01:58
·6· · · A.· ·No.· He seemed about the same.                                          01:58
·7· · · Q.· ·Was his physical appearance the same?                                   01:58
·8· · · A.· ·No.· I think his hair was falling out.· He had                          01:58
·9 a condition or something with his skin on his head.                               01:58
10· · · Q.· ·Okay.· Umm.· What about from a mental health                            01:58
11 perspective?· Was his mental health status the same or                            01:58
12 similar to when you last saw him?                                                 01:58
13· · · A.· ·No.· It seemed like it was getting better.                              01:58
14· · · Q.· ·Getting better how?· What specifically?                                 01:59
15· · · A.· ·Well, he -- They had -- He -- His wife had the                          01:59
16 girl, so now he had his son and his baby girl.· He had                            01:59
17 just got a new job as a security guard at a RV park, and                          01:59
18 he said that he had friends that had got him the job.                             01:59
19 So there was support there that hadn't been there                                 01:59
20 before.                                                                           01:59
21· · · Q.· ·On the first part of the "SUMMARY," it                                  01:59
22 sound -- it says, "Thinks he has Asperger's diagnosis."                           01:59
23 Umm.· I guess, first, what is Asperger's?                                         01:59
24· · · A.· ·It's a form of autism.                                                  01:59
25· · · Q.· ·And do you know why he was saying that to you?                          01:59


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 256-15 Filed 08/21/20 Page 7 of 11

  CANDACE M. MARLOWE                                            June 18, 2020
  JOE HOLCOMBE vs UNITED STATES OF AMERICA                                130

·1· · · A.· ·I think he was just updating me on where he                             01:59
·2 was at, and he -- It was a self-diagnosis.· He had been                           01:59
·3 doing some research on Google and said that some of the                           01:59
·4 traits on there seemed like they fit him, and he was                              02:00
·5 just sharing that with me.                                                        02:00
·6· · · Q.· ·Did you have any clinical opinion as to                                 02:00
·7 whether or not he had Asperger's?                                                 02:00
·8· · · A.· ·No, but I notated it thinking that he was                               02:00
·9 going to maybe come back and we could look into it                                02:00
10 further.                                                                          02:00
11· · · Q.· ·Understood.                                                             02:00
12· · · · · · · · And at the time he came in for this                                02:00
13 September 2017 appointment, umm, was it his intention to                          02:00
14 come back into treatment?                                                         02:00
15· · · A.· ·I think he was just touching base to see if --                          02:00
16 I think he was really just probing the Asperger's thing,                          02:00
17 but since I didn't bite for it, he -- that might have                             02:00
18 been part of why he didn't come back.· I was hoping he                            02:00
19 was initiating services.                                                          02:00
20· · · Q.· ·Sure.                                                                   02:00
21· · · · · · · · Now, at the bottom of that note, it looks                          02:01
22 like it says, "Client was just catching up - refused                              02:01
23 further services."· Is that what you were referring to?                           02:01
24· · · A.· ·Yes.                                                                    02:01
25· · · Q.· ·So is it fair to say that you felt like he                              02:01


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 256-15 Filed 08/21/20 Page 8 of 11

  CANDACE M. MARLOWE                                            June 18, 2020
  JOE HOLCOMBE vs UNITED STATES OF AMERICA                                131

·1 could still benefit from treatment at this time but                                02:01
·2 he -- he'd like to not continue?                                                   02:01
·3· · · A.· ·Yes.                                                                     02:01
·4· · · Q.· ·Do you know whether when he stopped treatment                            02:01
·5 in 2016, did -- was part or any of the reason he stopped                           02:01
·6 coming because of any loss of Medicaid benefits?                                   02:01
·7· · · A.· ·I don't know.· I don't know at that time.                   I            02:01
·8 know that when he --                                                               02:01
·9· · · Q.· ·Okay.                                                                    02:01
10· · · A.· ·-- came in September seven -- 2017, he said he                           02:01
11 had Medicaid, but he didn't, and so I didn't even get                              02:02
12 paid for that session [laughed].                                                   02:02
13· · · Q.· ·I -- I -- Sorry.· I missed that.· What session                           02:02
14 was that?                                                                          02:02
15· · · A.· ·The September 1st, 2017.                                                 02:02
16· · · Q.· ·Oh, okay.· Was there anything concerning to                              02:02
17 you at all in Mr. Kelley's presentation to you during                              02:02
18 that September 2017 visit?                                                         02:02
19· · · A.· ·No.                                                                      02:02
20· · · Q.· ·And during the course of this visit did he                               02:02
21 discuss anything about being on medication or -- or                                02:03
22 medicine?                                                                          02:03
23· · · A.· ·No.                                                                      02:03
24· · · Q.· ·Okay.· And when -- It says he refused further                            02:03
25 services.· Do you recall specifically the reason he gave                           02:03


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.comYVer1f
     Case 5:18-cv-00555-XR Document 256-15 Filed 08/21/20 Page 9 of 11

  CANDACE M. MARLOWE                                            June 18, 2020
  JOE HOLCOMBE vs UNITED STATES OF AMERICA                                132

·1 for not wanting to come back?                                                     02:03
·2· · · A.· ·No, I don't recall.                                                     02:03
·3· · · Q.· ·Umm.· Did you -- After this visit did you --                            02:03
·4 did you communicate with him at all in any way?                                   02:03
·5· · · A.· ·No, I don't think so.                                                   02:03
·6· · · Q.· ·All right.· We've gone through the treatment                            02:04
·7 notes, and I'm just going to, umm, go through a few of                            02:04
·8 the things -- or -- Mr. Kelley might have talked to you                           02:04
·9 about just to see if it was mentioned at all.· Umm.                               02:04
10· · · · · · · · Before I get there, just -- I know you                             02:04
11 said that he was guarded and had anxiety, umm, you know,                          02:04
12 related to the history of bullying.· Umm.· Other than                             02:04
13 some guardedness, did you have any other concerns or                              02:04
14 worries about his reporting of the facts and events to                            02:04
15 you?                                                                              02:04
16· · · A.· ·No.                                                                     02:04
17· · · Q.· ·Did you feel like he was a truthful person?                             02:05
18· · · A.· ·Yes, as far as I knew.                                                  02:05
19· · · Q.· ·Do you recall any instances where you might                             02:05
20 have thought he might have been lying or not being                                02:05
21 truthful with you?                                                                02:05
22· · · A.· ·No.                                                                     02:05
23· · · Q.· ·And during the course of treatment did he ever                          02:05
24 try to embellish or exaggerate problems?                                          02:05
25· · · A.· ·No.                                                                     02:05


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
    Case 5:18-cv-00555-XR Document 256-15 Filed 08/21/20 Page 10 of 11

  CANDACE M. MARLOWE                                           June 18, 2020
  JOE HOLCOMBE vs UNITED STATES OF AMERICA                               133

·1· · · Q.· ·And did he ever try to inappropriately                                 02:05
·2 minimize problems?                                                               02:05
·3· · · A.· ·No.                                                                    02:05
·4· · · Q.· ·Earlier we talked about the Air Force, and I                           02:06
·5 mentioned, umm, a conviction and domestic abuse and you                          02:06
·6 said that he hadn't, umm, reported that to you.· Did he                          02:06
·7 ever report to you anything about his being disqualified                         02:06
·8 from purchasing or owning a firearm?                                             02:06
·9· · · A.· ·No.                                                                    02:06
10· · · Q.· ·And during your -- your counseling sessions                            02:06
11 with Mr. Kelley, did any time he mention, umm, anything                          02:06
12 about religion or atheism at all?                                                02:06
13· · · A.· ·No.                                                                    02:06
14· · · Q.· ·Did he ever mention the Sutherland Springs                             02:06
15 church -- First Baptist Church?                                                  02:06
16· · · A.· ·No.                                                                    02:06
17· · · Q.· ·Did he mention ever having any legal trouble                           02:06
18 or legal issues?                                                                 02:06
19· · · A.· ·No.                                                                    02:07
20· · · Q.· ·Other than his prior wife, Tessa, and current                          02:07
21 wife, Danielle, did he talk about any of his other past                          02:07
22 girlfriends?                                                                     02:07
23· · · A.· ·No.                                                                    02:07
24· · · Q.· ·Did he ever discuss with you any sexual                                02:07
25 assault allegation against him?                                                  02:07


                                                        800.211.DEPO (3376)
                                                        EsquireSolutions.com
                                                                           YVer1f
    Case 5:18-cv-00555-XR Document 256-15 Filed 08/21/20 Page 11 of 11

  CANDACE M. MARLOWE                                           June 18, 2020
  JOE HOLCOMBE vs UNITED STATES OF AMERICA                               134

·1· · · A.· ·No.                                                                    02:07
·2· · · Q.· ·Did he ever discuss with you, umm, his use of                          02:07
·3 pornography?                                                                     02:07
·4· · · A.· ·No.                                                                    02:07
·5· · · Q.· ·Did he ever confide in you about his, umm,                             02:07
·6 sexual relations with his wife?                                                  02:07
·7· · · A.· ·No.                                                                    02:07
·8· · · Q.· ·So he never said anything to you consistent                            02:08
·9 with sexually assaulting his wife; is that right?                                02:08
10· · · A.· ·That's correct.                                                        02:08
11· · · Q.· ·Did he matter -- ever mention anything about                           02:08
12 having extreme or unusual sexual fetishes?                                       02:08
13· · · A.· ·No.                                                                    02:08
14· · · Q.· ·Did you ever have reason to suspect he might                           02:08
15 be abusing his wife, Danielle, in any way?                                       02:08
16· · · A.· ·No.                                                                    02:08
17· · · Q.· ·And he never told you about any criminal                               02:08
18 charges for abusing animals, did he?                                             02:08
19· · · A.· ·No.                                                                    02:08
20· · · Q.· ·And you never had any reasons to suspect he                            02:09
21 might be abusing animals; is that right?                                         02:09
22· · · A.· ·That's correct.                                                        02:09
23· · · Q.· ·Did Mr. Kelley ever mention anyone by the name                         02:09
24 of Jessica Edwards?                                                              02:09
25· · · A.· ·No.                                                                    02:09


                                                        800.211.DEPO (3376)
                                                        EsquireSolutions.com
                                                                           YVer1f
